         Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 1 of 14




 1

 2

 3

 4                                                               The Honorable Ronald B. Leighton
                                                                 Magistrate Judge Theresa L. Fricke
 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA

 8      R.M., Individually,                               NO. 18-cv-05387-RBL-TLF

 9                                Plaintiff,              DEFENDANTS’ SUPPLEMENTAL
                                                          BRIEF REGARDING PLAINTIFF’S
10                                v.                      SECOND AMENDED COMPLAINT

11      STATE OF WASHINGTON, SHERYL                       Noted for: March 22, 2019
        ALLBERT, ALLISON BERGLIN,
12      KEVIN BOVENKAMP, B. BRAID,
        DIEGO LOPEZ de CASTILLA, JAMES
13      J. EDWARDS, DALE FETROE, G.
        STEVEN HAMMOND, J. DAVID
14      KENNEY, MARY KEPPLER, EDITH
        KROHA, ERIC LARSEN, KENNETH
15      LAUREN, FRANK LONGANO, SHERI
        MALAKHOVA, KEN E. MOORE,
16      SHIRLEE M. NEISNER, MARTHA
        NEWLON, JOAN PALMER, KELLY
17      REMY, JON REYES, DALE
        ROBERTSON, F. JOHN SMITH,
18      KENNETH SAWYER, BO
        STANBURY, and DOES 1-10,
19
                                  Defendants.
20
                                       I.      INTRODUCTION
21
            The new allegations in R.M.’s Second Amended Complaint do nothing to address the
22
     point that there is no genuine issue of material fact and that summary judgment in Defendants’
23
     favor is warranted. R.M.’s new allegations include undisputed facts already in the record and
24
     highlight matters already addressed by the parties in the Defendants’ Summary Judgment
25
     Motion. R.M. has failed to present sufficient evidence to meet his burden of proof. On summary
26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                 1               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
       REGARDING PLAINTIFF’S SECOND                                         7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                         PO Box 40126
                                                                            Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                       (360) 586-6300
           Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 2 of 14




 1   judgment proceedings, hypotheticals, what ifs, and speculative assertions are inadequate. The

 2   Court should grant Defendants’ motion.

 3                             II.     PLAINTIFF’S NEW ALLEGATIONS
 4             Plaintiff’s additional allegations fail to create a genuine issue of material fact to avoid

 5   summary judgment dismissal. Briefly, these new allegations include:

 6   1.        ¶ 4.1: That there were 13 cases of Peyronie’s disease reported to the Federal Drug
 7   Administration in 2014 linked to the use of the drug Lisinopril.

 8
           Defendants’ Response: Defendants previously asked the court to reject this internet derived
 9         information as the information had not been introduced with proper foundation by a medical
10         expert. Defendants’ Reply In Support of their Motion for Summary Judgment (“Reply”) at
11         p.8, ll. 18-25 (Dkt. 85, p. 8). Defendants alternatively asked that if the court accepted this

12         information, that it also take judicial notice that in 2014 Lisinopril was prescribed over 4
           million times and that the 13 people who were reported to the FDA as taking Lisinopril and
13
           diagnosed with Peyronie’s disease in 2014 were men between the ages of 30-39 who also
14
           took Viagra. Id. As Defendants asserted before, R.M. is not in this age group nor has he
15         alleged that he was prescribed Viagra at any time relevant to his lawsuit. Reply, p. 9 ll. 1-15
16         (Dkt. 85, p. 9).
17
     2.        ¶ 4.2: That R.M. told Physician’s Assistant (“PA-C”) Jo Ella Phillips on July 31, 2014,
18
     that he noticed lumps in his penis about a year before and had painful nocturnal erections that
19   woke him.
20
           Defendants’ Response: These facts are undisputed. See Attachment A to Jo Ella Phillips
21
           November 14, 2018 Declaration (“Phillips 11/14/18 Decl.”)(Dkt. 58, p. 5-6).
22

23   3.        ¶¶ 4.3, 4.4, 4.7 and 4.9: That on July 31, 2017, both PA-C Phillips and Dr. James
     Edwards examined and assessed R.M. as having Peyronie’s disease; Dr. Edwards said it was
24
     very unlikely that his disease was related to any of the medications R.M. had been taking; the
25
     three reviewed UpToDate.com, a website DOC subscribes to; on July 31, 2014, PA-C Phillips
26

          DEFENDANTS’ SUPPLEMENTAL BRIEF                   2                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
          REGARDING PLAINTIFF’S SECOND                                            7141 Cleanwater Drive SW
          AMENDED COMPLAINT                                                            PO Box 40126
                                                                                  Olympia, WA 98504-0126
          18-cv-05387-RBL-TLF                                                          (360) 586-6300
           Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 3 of 14




 1   submitted a urology consultation request to the Care Review Committee (“CRC”); R.M. saw Dr.

 2   Edwards on November 20, 2014, at which time Dr. Edwards prescribed to him Trental, an oral
     medication used to treat Peyronie’s disease; R.M. saw Dr. Edwards on January 8, 2015, and
 3
     again complained about having painful nocturnal erections; and on January 8, 2015, Dr. Edwards
 4
     submitted a second urology consultation request to the CRC.
 5

 6         Defendants’ Response: These facts are undisputed. James Edwards Declaration dated
           November 14, 2018, (“Edwards 11/14/18 Decl.”). ¶ 7 (Dkt.53); Phillips 11/14/18 Decl. ¶ ¶
 7
           6, 7 (Dkt. 58).
 8
 9   4.       ¶¶ 4.4, 4.5, 4.10 and 4.12: That all CRC members are employed by or contracted with

10   DOC; the two requests submitted to the CRC were denied by consensus vote; the contents of the
     CRC reports are quoted by R.M. and speak for themselves.
11

12         Defendants’ Response: These facts are undisputed. Attachment D to Phillips 11/14/18

13         Decl. (Dkt. 58); Attachment H to Edwards 11/14/18 Decl. (Dkt. 53).

14   5.       ¶ 4.6: That both PA-C Phillips and Dr. Edwards found palpable plaque 1 in R.M.’s penis
15   when they examined him on August 6, 2014; on October 6, 2017, Dr. Russell, the consultant,
16   provided four treatment recommendations - topical and injected Verapamil, injected Xiaflex and

17   a penile implant; Dr. Russell wrote that treatment by injection required a discrete lesion which
     he did not find when he examined R.M.’s penis.
18
19         Defendants’ Response: These facts are undisputed. Attachment F to Edith Kroha 11/14/18
20         Declaration (“Kroha 11/14/18 Decl.”)(Dkt. 52, p. 12-13). Also, Defendants previously asked
           the court to reject R.M.’s internet derived information about Xiaflex as the information had
21

22

23

24

25
             1
               The records on file variously identify palpable plaque as “plaque” “lesions” “nodules” and now in the
26   Second Amended Complaint R.M. refers to them as “collagen scar tissue.”

          DEFENDANTS’ SUPPLEMENTAL BRIEF                       3                  ATTORNEY GENERAL OF WASHINGTON
                                                                                              Torts Division
          REGARDING PLAINTIFF’S SECOND                                                  7141 Cleanwater Drive SW
          AMENDED COMPLAINT                                                                  PO Box 40126
                                                                                        Olympia, WA 98504-0126
          18-cv-05387-RBL-TLF                                                                (360) 586-6300
           Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 4 of 14




 1         not been introduced with proper foundation by a medical expert. Reply, p. 9, ll. 1-15 (Dkt.

 2         85). Defendants’ objections regarding internet based information continue here.

 3   6.       ¶¶ 4.7 and 4.23: That R.M. submitted grievances and completed all grievance processes
 4   prior to filing suit.
 5
           Defendants’ Response: These facts are undisputed. Defendants’ Answer to Second
 6
           Amended Complaint, ¶ 4.12 (Dkt. 93).
 7
     7.       ¶ 4.12: That following the CRC review on January 21, 2015 R.M. “did not follow up on
 8
     his PD until 2017.”
 9

10         Defendants’ Response: This fact is admitted. Second Amended Complaint (“2nd Am.

11         Cmplt”), ¶ 4.12 (Dkt. 92).

12   8.       ¶ 4.15: That on June 13, 2017, ARNP Kroha said R.M.’s condition “had not gotten
13   worse” but she also did not say “it had gotten better.”

14
           Defendants’ Response: These facts are undisputed. Kroha 11/14/18 Decl. ¶ 6 (Dkt. 52).
15
     9.       ¶ 4.20: That Dr. Russell, the consultant, assessed R.M. as having “Probable Peyronie’s
16
     disease” based on R.M.’s reporting to him that he had “painful nocturnal erections” and
17
     “foreshortening of the penis” and that Dr. Russell identified four specific potential treatments.
18
19         Defendants’ Response: These facts are undisputed. Attachment F to Kroha 11/14/18 Decl.,
           ¶ 8 (Dkt. 52, p. 11-13).
20

21   10.      ¶¶ 4.21 and 4.22: That ARNP Kroha submitted a request to the CRC with Dr. Russell’s
22   four recommendations for treatment and that on November 8, 2017, the CRC denied all requests.

23         Defendants’ Response: These facts are undisputed. 2nd Am. Cmplt. ¶ 4.21 (Dkt. 92); Kroha
24         11/14/18 Decl. ¶8 (Dkt. 52).
25

26

          DEFENDANTS’ SUPPLEMENTAL BRIEF                 4               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
          REGARDING PLAINTIFF’S SECOND                                         7141 Cleanwater Drive SW
          AMENDED COMPLAINT                                                         PO Box 40126
                                                                               Olympia, WA 98504-0126
          18-cv-05387-RBL-TLF                                                       (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 5 of 14




 1                                     III.   ISSUES PRESENTED

 2          1.      Does R.M. fail to state a §1983 deliberate indifference claim when he fails to meet

 3   his burden of alleging specific facts to prove essential elements of that claim?

 4          2.      Is each individual Defendant entitled to qualified immunity because R.M. fails to

 5   allege, and therefore only speculates, what conduct violated the Eighth Amendment, and

 6   consequently cannot prove that any such conduct violated a “clearly established” right?

 7                               IV.      POINTS AND AUTHORITIES

 8          If the non-moving party fails to establish the existence of a genuine issue of material fact,

 9   the moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.

10   317, 323-24 (1986). Despite asserting new allegations in a Second Amended Complaint, there

11   is no evidence that supports an element essential to R.M.’s §1983 deliberate indifference and

12   state medical negligence claims and, therefore, Defendants are entitled to summary judgment as

13   a matter of law, based both on R.M.’s failure to state a claim and because the Defendants have

14   qualified immunity from R.M.’s suit.

15   A.     The Question of Whether Alternative Treatments Could Have Been Offered to
            R.M. in 2014 or 2015 Does Not Give Rise to a §1983 Deliberate Indifference Claim
16
            The United States Supreme Court in Estelle v. Gamble, 429 U.S. 97, 107 (1976) held that
17
     a decision to order or not to order additional treatments does not represent cruel and unusual
18
     punishment. Thus, the fact that topical Verapamil, injected Verapamil, injected Xiaflex and
19
     penile implants may have existed as treatments for Peyronie’s disease in 2014 but were not
20
     offered to R.M. as possible treatments does not give rise to a §1983 deliberate indifference claim.
21
     Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). These facts are dispositive and alone
22
     warrant dismissal.
23
            In his Second Amended Complaint, R.M. appears to assert a new legal theory alleging
24
     that had the CRC granted the urology consultation on January 21, 2015, R.M. could have
25
     obtained a Xiaflex injection because he had palpable plaques in his penis at that time but because
26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                     5                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Torts Division
       REGARDING PLAINTIFF’S SECOND                                              7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                              PO Box 40126
                                                                                 Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                            (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 6 of 14




 1   they disappeared by the time he saw Dr. Russell, the consultant, on October 6, 2017, he was

 2   denied the opportunity for such treatment. 2nd Am. Cmplt. ¶ 4.6. (Dkt. 92). To prevail on this

 3   theory, R.M. has the burden to prove that the disappearance of the plaque was not an

 4   improvement of his symptoms but, instead, an injury caused by a defendant. See, Wood v.

 5   Housewright, 900 F.2d 1332, 1334 99th Cir. 1990)(inmate given medical care at prison that met

 6   his needs). R.M. also has the burden to prove that a Xiaflex injection was an approved treatment

 7   under the Offender Health Plan and that each individual CRC member’s decisions to deny R.M.

 8   a urology consultation on January 21, 2015, was the actual and proximate cause of his injury.

 9           The undisputed facts show that at the time of the January 21, 2015, CRC meeting, R.M.

10   was actively engaged in the second month of a six month course of treatment of the medication

11   Trental and was being monitored by Dr. Edwards with six-week follow up visits. R.M. agreed

12   to this course of treatment and continued taking Trental for its full course. Edwards 11/14/18

13   Decl., ¶ 10 (Dkt. 53, pp. 4-5). So if, as R.M. alleges in his Second Amended Complaint, a

14   Xiaflex injection was for the purpose of breaking down “collagen scar tissue” and R.M. admits

15   the scar tissue in his penis disappeared after January 8, 2015, the court must naturally ask,

16   “Where is the injury?”

17   B.      R.M.’s Admitted Decision Not to Seek Medical Help for His Peyronie’s Disease
             Caused the Delay in R.M. Receiving Treatment
18
             R.M. alleges that Dr. Russell told him that “if the Department had provided treatment
19
     back in 2014 and 2015, it could have prevented the severity of the deformity” and that “the
20
     damage would be permanent.” 2nd Am. Cmplt, ¶ 4.20 (Dkt. 93). 2 R.M. alleges the delay in
21
     getting a urology consultation caused him injury. The undisputed facts, however, show that no
22

23

24

25           2
               Defendants point out that what Dr. Russell “told” R.M. is hearsay that should not be considered as
     evidence for summary judgment purposes. Fed. Rules of Evid. 802; Montgomery v. Kitsap County, 297 Fed. Appx.
26   613, 614 (9th Cir. 2008) (hearsay statements are inadmissible at summary judgment).

       DEFENDANTS’ SUPPLEMENTAL BRIEF                         6                 ATTORNEY GENERAL OF WASHINGTON
                                                                                            Torts Division
       REGARDING PLAINTIFF’S SECOND                                                   7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                                   PO Box 40126
                                                                                      Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                                 (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 7 of 14




 1   defendant caused any delay in R.M. getting treatment for his Peyronie’s disease and, therefore,

 2   as a matter of law, no defendant was deliberately indifferent to R.M.’s serious medical needs.

 3          Even if, for the purposes of Defendants’ Summary Judgment Motion, the court accepts

 4   R.M.’s allegations about Dr. Russell’s statements as admissible and as true, the undisputed facts

 5   show that after August 6, 2014, R.M. admitted to several WSP medical providers that he did not

 6   return to the WSP medical clinic because he was mad that the CRC for the decision it made.

 7   Julie Mason Declaration, dated November 14, 2018, ¶ 5 (Dkt. 55); PA-C Jenn Ambrose Meyers

 8   Declaration, dated November 15, 2018, ¶ 6 (Dkt 56); Edwards 11/14/18 Decl. ¶ 10 (Dkt 53). It

 9   was at the urging of R.N. Mason and PA-C Ambrose Meyers that R.M. visited Dr. Edwards on

10   November 20, 2014. Id. At this visit, Dr. Edwards prescribed Trental, an oral medication

11   treatment for Peyronie’s disease, a treatment to which R.M. agreed. Edwards 11/14/18 Decl, ¶

12   10 (Dkt. 53). R.M. also agreed to a six week follow up on January 8, 2015. Id. To the extent

13   R.M. alleges that he was injured because he was not offered Xiaflex injections in 2014 while he

14   still had palpable plaque in his penis, the court should find that such alleged injury was not

15   actually or proximately caused by any defendant but was due to R.M.’s own choices not to seek

16   treatment for his Peyronie’s disease after August 6, 2014 until November 20, 2014. Then, on

17   that day, R.M. accepted taking a six month course of Trental. Id. The court should rule based

18   on these undisputed facts that R.M. cannot prove any deliberate indifference by any defendant

19   in the R.M.’s medical care in 2014.

20          At the January 8, 2015, R.M. agreed to continue taking Trental and also agreed to another

21   follow-up visit on March 5, 2015. Edwards 11/14/18 Decl. ¶ 11 (Dkt, 53, pp. 5-6). At the March

22   5, 2015 medical visit, R.M. met with PA-C Phillips and he did not discuss his Peyronie’s disease

23   with her. Phillips 11/14/18 Decl. ¶ 10 (Dkt. 58). After March 5, 2015, R.M. admits he did not

24   seek treatment for his Peyronie’s disease until January 2017. 2nd Am. Cmplt. ¶ 4.12 (Dkt. 92).

25   Based on these facts, the Court should hold that any delay in R.M. obtaining medical treatment

26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                   7               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       REGARDING PLAINTIFF’S SECOND                                           7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                           PO Box 40126
                                                                              Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                         (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 8 of 14




 1   for his Peyronie’s disease in 2015 was due to R.M.’s own choice not to seek treatment for his

 2   disease and not due to any deliberate indifference of any defendant.

 3   C.     There Are No New Allegations Alleging Specific Wrongful Conduct by Any
            Defendant
 4
            To prevail in a §1983 deliberate indifference claim, R.M. must allege the particulars of
 5
     conduct time, place and the person responsible. See, Evancho v. Fisher, 423 F.3d 347, 354 (3rd
 6
     Cir. 2005). R.M. alleges that the second reason he did not seek treatment for his Peyronie’s
 7
     disease after January 8, 2015 was because he “had been told that his condition would resolve
 8
     itself in two years.” 2nd Am. Cmplt. ¶ 4.12 (Dkt. 92). R.M. has the burden to establish the
 9
     elements of this claim. R.M., however, does not identify any individual defendant as the person
10
     making this statement or allege any other facts such as time, place to establish the elements of
11
     this claim. This omission warrants summary judgment.
12
            R.M. does not allege nor are there any facts in the record that link a statement by a
13
     Defendant to any injury. Furthermore, because R.M. admits that he unilaterally chose not to
14
     follow up on his Peyronie’s disease treatment after the CRC denied the consultation requests, it
15
     would be impossible to know if the unidentified individual’s statement to R.M. was the actual
16
     and proximate cause of his alleged injury. Without such supporting evidence, the court should
17
     find, as a matter of law, that R.M. cannot establish a §1983 deliberate indifference claim as to
18
     any defendant.
19
            When ARNP Edith Kroha examined R.M.’s penis on June 13, 2017, she found no lesions
20
     there. Edith Kroha 11/14/18 Decl. ¶ 6 (Dkt. 52, pp. 2-3). When Dr. Kenney examined R.M. on
21
     July 19, 2017, as part of investigating R.M.’s grievance, he also found no discrete lumps and he
22
     found R.M’s penis to have normal cavernosal structures, normal meatus and normal scrotal
23
     contents. These findings led Dr. Kenney to state in his report that his findings did not match
24
     R.M.’s reported history. David Kenney 11/14/18 Declaration, ¶ 7 (Dkt. 51). Similarly, upon
25
     physical examination of R.M.’s penis on October 6, 2017, Dr. Russell reported that he could
26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                   8               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       REGARDING PLAINTIFF’S SECOND                                           7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                           PO Box 40126
                                                                              Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                         (360) 586-6300
          Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 9 of 14




 1   locate “no discrete nodule on the shaft of the penis” and found “Meatus is normal. Scrotal

 2   contents normal.” Attachment F to Kroha 11/14/18 Decl. (Dkt. 52, p. 12).

 3          It is undisputed that R.M.’s palpable plaque disappeared. The only conclusion the court

 4   can draw from this fact is that treatment was provided, R.M. did not seek further treatment for

 5   two years, at which time the prior physical findings were no longer present.

 6   D.     If R.M. Believes the Drug Lisinopril Caused his Peyronie’s Disease, His Remedy is
            to Sue the Manufacturer of Lisinopril, Not the Defendants
 7
            The record shows that throughout the time asserted by R.M. as the claim, R.M. consented
 8
     to taking Lisinopril to address his hypertension issues and DOC medical practitioners actively
 9
     monitored his hypertension. Phillips 11/14/18 Decl. ¶ 10 (Dkt. 58, p. 4); Attachment C to Wei
10
     Weller 11/15/18 Decl. (Dkt. 60, p. 5). On November 9, 2016, ARNP Kroha determined that
11
     R.M. was no longer hypertensive and could stop taking the medication. Id. The successful
12
     treatment of R.M.’s hypertension through the medication Lisinopril is not a deliberate
13
     indifference to R.M.’s serious medical needs. Moreover, even though Dr. Edwards told R.M.
14
     that the cause of Peyronie’s disease is unknown and was very unlikely to be caused by any drug
15
     R.M. was taking, if R.M. believes Lisinopril caused his Peyronie’s disease, he has the burden to
16
     prove this allegation. Even if he could prove his claim his remedy is against the manufacturer
17
     of Lisinopril, not any of these defendants.
18
     E.     Nothing in the Second Amended Complaint Defeats Defendants’ Qualified
19          Immunity from R.M.’s lawsuit
20          Plaintiffs have pointed the Court to no case that supports the proposition that medical

21   providers must provide an inmate with a specialist consultation when an in-house prison

22   physician is actively treating and monitoring an inmate who is on a 180 day course of medication

23   recommended for people with his disease. It is R.M.’s burden to prove a “clearly established”

24   violation of standard medical practice. Nothing in the Second Amended Complaint can establish

25   this point. Because Plaintiff has failed to direct the Court to any applicable legal authority or

26   specific facts, the Court must hold that each individual defendant who participated in either the

       DEFENDANTS’ SUPPLEMENTAL BRIEF                   9               ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
       REGARDING PLAINTIFF’S SECOND                                           7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                           PO Box 40126
                                                                              Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                         (360) 586-6300
           Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 10 of 14




 1   August 6, 2014 or the January 21, 2015, CRC meeting did not violate a clearly established Eighth

 2   Amendment right. Moreover, even if R.M. could prove that a clearly established constitutional

 3   right is at issue, the Court should hold that where R.M. was under active treatment with a

 4   medication recommended for people with Peyronie’s disease, that it would not have been clear

 5   to any member of the CRC under that circumstance that denying a urology consultation was

 6   unlawful. On these grounds, the court should hold that each Defendant is each entitled to

 7   immunity from R.M.’s suit.

 8   F.       None of Dr. Russell’s Recommendations Are Approved Treatments in the Offender
              Health Plan So Were Not Options Available to R.M. at Any Time
 9
              The Offender Health Plan is the State’s medical plan provided to inmates. Attachment
10
     A to Edwards 11/14/18 Decl. (Dkt. 53, pp. 8-47). Section XVI of the Plan explicitly identifies
11
     medical services the Offender Health Plan does not cover. Id. (Dkt. 53, pp 32-35). These are
12
     identified as “Level 3: Not Medically Necessary Care. Not authorized to be provided.” Among
13
     care that is expressly not provided are:
14
              ...
15            Consultant appointments: Either initial or follow-up where the skills requires
16            should be within the skill set of a primary care provider

17            Consultant recommendations: including instructions and orders when not a Level
              1 intervention. See Special Circumstances or Exceptions above.
18            ...
              Cosmetic treatment or surgery: Including, but not limited to, the following
19
              examples:      mammoplasty (augmentation or reduction, with or without
20            prosthetic), skin lesion removal by excision, chemical or cryoablation, scar
              revision, keloid injection or removal, liposuction
21            ...
              Erectile Dysfunction: evaluation or treatment of erectile dysfunction
22            including medical or surgical treatment, implanted prostheses, external
              erectile aids
23

24            Experimental therapies or tests:       any care which is currently under
              investigation or has unproven value
25            ...
26

          DEFENDANTS’ SUPPLEMENTAL BRIEF               10              ATTORNEY GENERAL OF WASHINGTON
                                                                                   Torts Division
          REGARDING PLAINTIFF’S SECOND                                       7141 Cleanwater Drive SW
          AMENDED COMPLAINT                                                       PO Box 40126
                                                                             Olympia, WA 98504-0126
          18-cv-05387-RBL-TLF                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 11 of 14




 1   Id. at p. 24-26 (bolding added).

 2           One new allegation in the Second Amended Complaint is that consultant Dr. Russell’s

 3   assessment and recommended plan were presented to the CRC on November 8, 2017 and the

 4   committee deemed each of the recommended treatments not medically necessary. 2nd Am.

 5   Cmplt. Dkt. 92, ¶ 4.22. The Offender Health Plan explicitly states that the DOC is not obligated

 6   to execute any consultant’s recommendation. 3 Attachment A to Edwards 11/14/18 Decl. (Dkt.

 7   53, p. 23). R.M. has the burden to prove that either Dr. Fetroe or Dr. Sawyer was deliberately

 8   indifferent to R.M.’s serious medical needs in denying the recommended treatments despite the

 9   fact that, as Defendants will show below, the Offender Health Plan does not authorize the

10   treatments Dr. Russell recommended.

11           First, as to the topical medication Verapamil, even Dr. Russell recognized that this

12   medical was ineffective, stating that this was the most conservative approach “but cures were

13   not that common”. Attachment F to Kroha 11/14/18 Decl. (Dkt. 52, pp. 11-13). Being a

14   treatment of “unproven value”, the CRC correctly denied this treatment. R.M. has not identified

15   any clearly established Eighth Amendment law that requires a State to provide an inmate with a

16   medical treatment that is known to be ineffective and of unproven value and the court should so

17   hold.

18           Similarly, the court should find it reasonable and justified for the CRC on November 8,

19   2017, to deny the request for R.M. to receive injections of either Verapamil or Xiaflex. Dr.

20   Russell stated in his report that the use of chemical injections requires a discrete lesion to inject

21           3
             Section XIII.ii of the Offender Health Plan specifically states the role of consultants and their
22   Recommendations as follows:
           During the course of health care, patients are sometimes referred to consultants including
           specialists, ER providers and hospital providers. Such referrals often generate recommendations
23         including instructions and orders. DOC is not obligated to execute these recommendations,
           which are subject to the same criteria as any other DOC provided care. It is the responsibility
24         of the patient’s primary care practitioner to evaluate the appropriateness and necessity of the
           recommendations in light of the patient’s global health care while considering the OHP, DOC
25         policy, and any other pertinent factor. When primary care practitioners do not execute consultant
           recommendations, they are expect to explain their reasons to the patient and document the reasons
26         in the health record. Attachment A to Edwards 11/14/18 Decl. (Dkt. 53,p. 23),

       DEFENDANTS’ SUPPLEMENTAL BRIEF                           11                  ATTORNEY GENERAL OF WASHINGTON
                                                                                                Torts Division
       REGARDING PLAINTIFF’S SECOND                                                       7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                                       PO Box 40126
                                                                                          Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                                     (360) 586-6300
         Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 12 of 14




 1   and in examining R.M. he did not find any discrete lesions on R.M.’s penis. Id. Dr. Russell

 2   expressly stated in his recommended plan that “I don’t believe [R.M.] is a candidate for

 3   intracorporeal injections based on current findings.” Id. R.M. has not identified any clearly

 4   established Eighth Amendment law that would require a State to provide medical treatment to

 5   an inmate who does not meet the physical requirements for the treatment and that even the

 6   consultant does not recommend. Additionally, the Offender Health Plan expressly does not

 7   authorize the removal of scar tissue through the use of chemical injections and the court should

 8   so hold.

 9           The third recommendation Dr. Russell made was a penile implant. Id. The Offender

10   Health Plan expressly does not authorize inmates to receive medical treatment for erectile

11   dysfunction. Attachment A to Edwards 11/14/18 Decl., p. 25 (Dkt. 53, p. 33). Additionally, the

12   Offender Health Plan specifically does not authorize inmates to receive penile implants. Id. Dr.

13   Russell recognized this prohibition when he stated in his October 6, 2017, report, “Sometimes a

14   penile implant is the best solution to both maintain quality of erections and prevent further loss

15   of length. That is certainly the most aggressive, radical approach . . . I am not sure whether, as

16   a prisoner, he would be considered for a penile implant.” Exhibit F to Kroha 11/14/18 Decl.

17   (Dkt. 52, p. 13). R.M. has not identified any clearly established Eighth Amendment law that

18   requires a State to provide an inmate with medical services for erectile dysfunction and/or to

19   provide inmates with penile implants and the court should so hold.

20                                        V.      CONCLUSION
21           For all of the reasons stated above, the Defendants request that the Court hold, as a matter

22   of law, that allegations in R.M.’s Second Amended Complaint do not raise any issue of material

23   fact, that R.M. fails to state a claim upon which relief can be granted, and that the undisputed facts

24   establish that Defendants are entitled to summary judgment and qualified immunity as a matter of

25   law. On these grounds, Defendants request that the Court dismiss R.M.’s 42 U.S.C. §1983 claim

26   and his pendent State medical negligence claim with prejudice.

       DEFENDANTS’ SUPPLEMENTAL BRIEF                     12                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Torts Division
       REGARDING PLAINTIFF’S SECOND                                               7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                               PO Box 40126
                                                                                  Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                             (360) 586-6300
      Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 13 of 14




 1       DATED this 22th day of March, 2019

 2                                       ROBERT W. FERGUSON
                                         Attorney General
 3
                                         s/ Michelle Hitomi Hansen
 4                                       MICHELLE HITOMI HANSEN, WSBA No. 14051
                                         Assistant Attorney General
 5                                       PO Box 40126
                                         Olympia, Washington 98504-0126
 6                                       Tel: (360) 586-6300
                                         E-mail: michelleh3@atg.wa.gov
 7                                       Attorneys for Defendants State of Washington,
                                         Allbert, Berglin, Lopez de Castilla, Edwards, Fetroe,
 8                                       Hammond, Kenney, Keppler, Kroha, Larsen,
                                         Longano, Moore, Neisner, Newlon, Palmer, Remy,
 9                                       Reyes, Smith, Sawyer and Stanbury
10
                                         s/Rhianna M. Fronapfel (signature authorized by
11                                       email dated March 22, 2019)
                                         Rhianna M. Fronapfel, WSBA #38636
12                                       Bennett Bigelow & Leedom, P.S.
                                         601 Union Street, Ste 1500
13                                       Seattle, WA 98101-1363
                                         rfronapfel@bbllaw.com
14                                       Attorney for Defendant
                                         Dale Robertson, PA-C
15

16                                       s/Ketia Wick (signature authorized by email dated
                                         March 22, 2019)
17                                       Ketia B. Wick
                                         FAVROS Law
18                                       701 5th Avenue, Ste 4750
                                         Seattle, WA 98104
19                                       ketia@favros.com
                                         Attorneys for Defendant
20                                       Sheri Malakhova, MD
21

22

23

24

25

26

     DEFENDANTS’ SUPPLEMENTAL BRIEF             13               ATTORNEY GENERAL OF WASHINGTON
                                                                             Torts Division
     REGARDING PLAINTIFF’S SECOND                                      7141 Cleanwater Drive SW
     AMENDED COMPLAINT                                                      PO Box 40126
                                                                       Olympia, WA 98504-0126
     18-cv-05387-RBL-TLF                                                    (360) 586-6300
        Case 3:18-cv-05387-RBL-TLF Document 97 Filed 03/22/19 Page 14 of 14




 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on this 22th day of March, 2019, I caused to be electronically filed
     the foregoing document with the Clerk of the Court using the CM/ECF system and caused to
 3   be served a copy of this document on all parties or their counsel of record on the date below as
 4   follows:

 5          Attorneys for Plaintiff:
                                                                  Attorney for Defendant
 6          Michael Kahrs, Esq.                                   Dale Robertson, PA-C:
            Kahrs Law Firms, P.S.
 7          2208 NW Market St., Suite 414                         Rhianna M. Fronapfel
            Seattle, WA 98107                                     Bennett Bigelow & Leedom, P.S.
 8          mike@kahrslaw firm.com                                601 Union Street, Ste 1500
                                                                  Seattle, WA 98101-1363
 9          Dan N. Fiorito III                                    rfronapfel@bbllaw.com
            Law Office of Dan N. Fiorito III
10          844 NW 48th Street                                    Attorneys for Defendant
            Seattle, WA 98107                                     Sheri Malakhova, MD:
11          dan@danfiorito.com
                                                                  Ketia B. Wick
12                                                                FAVROS Law
                                                                  701 5th Avenue, Ste 4750
13                                                                Seattle, WA 98104
                                                                  ketia@favros.com
14

15          DATED this 22th day of March, 2019.
16                                               ROBERT W. FERGUSON
                                                 Attorney General
17
                                                 s/ Michelle Hitomi Hansen
18                                               MICHELLE HITOMI HANSEN, WSBA No. 14051
                                                 Assistant Attorney General
19                                               PO Box 40126
                                                 Olympia, Washington 98504-0126
20                                               Tel: (360) 586-6300
                                                 E-mail: michelleh3@atg.wa.gov
21                                               Attorneys for Defendants
22

23

24

25

26

       DEFENDANTS’ SUPPLEMENTAL BRIEF                   14               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
       REGARDING PLAINTIFF’S SECOND                                            7141 Cleanwater Drive SW
       AMENDED COMPLAINT                                                            PO Box 40126
                                                                               Olympia, WA 98504-0126
       18-cv-05387-RBL-TLF                                                          (360) 586-6300
